Case 1:21-mj-00162-ZMF Document 3 Filed 02/03/21 Page 1 of 1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
DISTRICT OF COLUMBIA [-]
UNITED STATES OF AMERICA )
Plaintiff )
Vv. ) Case No. 1:21-MJ-00162
JOSHUA WAGNER )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

JOSHUA WAGNER

Attorney's signature

Date: 02/03/2021

CARY CITRONBERG

Printed name and bar number
ZWERLING/CITRONBERG LAW FIRM PLLC
114 NORTH ALFRED STREET
ALEXANDRIA, VA 22314

Address

CARY@ZWERLING.COM

E-mail address

(703) 684-8000

Telephone number

(571) 777-9933
FAX number
